Exhibit 10.104
WARRANT AGREEMENT
THIS WARRANT AGREEMENT (the “Agreement”), is made as of the 10th day of March,
2011 BY AND BETWEEN

(1)   Alon USA Energy, Inc. (“Alon USA”), a Delaware corporation listed on the
NYSE under the symbol “ALJ”, having its registered office at 7616 LBJ Freeway,
Suite 300, Dallas, Texas 75251;   (2)   Alon Brands, Inc. (“Alon Brands”), a
Delaware corporation, having its registered office at 7616 LBJ Freeway, 3rd
Floor, Dallas, Texas 75251;   (3)   FIMI Israel Opportunity IV, Limited
Partnership, a limited partnership formed under the laws of the State of Israel
(the “Investor”, and together with FIMI Opportunity IV, L.P., a Delaware limited
partnership, the “Funds”).

In connection with the Loan Agreement (the “Loan Agreement”) between Alon Brands
and the Investor dated February 21, 2011, pursuant to which the Investor has
made a loan to Alon Brands, Alon USA agrees to grant the Investor Warrants (the
“Warrants”) to purchase up to 1,218,961 shares of Common Stock of Alon USA, par
value $0.01 per share (“Common Stock”), for an aggregate purchase price of up to
US$11,823,922, all subject to the terms and conditions hereof.
In consideration of the foregoing and for the purpose of defining the terms and
provisions of the Warrants and the respective rights and obligations thereunder,
Alon USA, Alon Brands and the Investor, for value received, hereby agree as
follows:
1. Issue of Warrant.
1.1 General. Alon USA hereby grants to the Investor Warrants to purchase up to
1,218,961 shares of Common Stock (such number of shares of Common Stock as
adjusted as set forth below, the "Warrant Shares”), for an aggregate purchase
price of up to US$11,823,922 (such amount as adjusted as set forth below, the
“Warrant Amount"), which aggregate purchase price shall be reduced (but not
below zero), at the time of each exchange of Warrants for warrants to purchase
shares of Brands Common Stock (as defined below) as contemplated by Section 8
below, by an amount equal to the aggregate Exchange Amount (as defined below) as
to the Warrants so exchanged at any such time.
If the Investor elects not to postpone a scheduled payment of a portion of the
principal amount of the Loan (as defined in the Loan Agreement) pursuant to
Section 5(a) of the Loan Agreement, then upon payment of such portion of the
principal amount of the Loan to the Investor in full, the Warrant Amount (as
adjusted to date as contemplated by this Agreement) shall be reduced (but not
below zero) by an amount equal to such Warrant Amount (as adjusted to date as
contemplated by this Agreement) multiplied by a fraction,

 



--------------------------------------------------------------------------------



 



the numerator of which shall be the principal amount of the Loan being repaid at
such scheduled repayment date and the denominator of which shall be the
outstanding principal amount of the Loan immediately prior to the repayment of
such principal amount of the Loan, and the number of the Warrant Shares shall be
proportionately reduced to reflect any reduction of the Warrant Amount.
For the avoidance of doubt, (i) any Voluntary Prepayment (as defined in the Loan
Agreement) of the Loan, (ii) any repayment of the Loan due to acceleration of
the Loan upon an Event of Default (as defined in the Loan Agreement), or
(iii) any repayment of the Loan upon an Exit Event (as defined in the Loan
Agreement), shall not affect the Warrants or the Alon Brands Warrants, in any
manner reduce the number of shares of common stock underlying the Warrants and
the Alon Brands Warrants and shall not shorten the Exercise Period (as defined
below) for any Warrants or the exercise period for any Alon Brand Warrants.
1.2 Registration. The Warrants shall be registered on the books of Alon USA when
issued in the name of the Investor to which such Warrants are issued.
1.3 Limited Rights of Warrant-Holder. Except as expressly set forth below or in
any other agreement between Alon USA and the Investor, nothing contained in this
Agreement or in the Warrants shall, prior to an exercise thereof, be construed
as conferring upon the Investor and the Permitted Transferees (as defined in the
Loan Agreement) to which any of the Warrants is transferred or assigned
(collectively, the “Warrant-Holders”) any rights as a shareholder of Alon USA,
including (without limitation) the right to vote the Warrant Shares, receive
dividends or other distributions on or in respect of the Warrant Shares, or
consent to, or receive notices as a shareholder in respect of any meeting of
shareholders for, the election of directors of Alon USA or any other matter.
2. Exercise; Exercise Price.
2.1 The exercise price per each Warrant Share shall be equal to 18.0% over the
average reported closing price of a share of Alon USA’s Common Stock on the New
York Stock Exchange, during the forty-five (45) calendar days immediately
preceding February 21, 2011 (the date of execution of the Loan Agreement), as
adjusted from time to time pursuant to the terms set forth herein (the "Exercise
Price”).
2.2 Exercise on a Net-Issuance Basis.
In lieu of payment to Alon USA of the Exercise Price per Warrant Share in cash,
as set forth in Subsection 2.1 above, a Warrant-Holder may exercise the Warrants
held by it to acquire the number of shares of Common Stock calculated pursuant
to the following

-2-



--------------------------------------------------------------------------------



 



formula, by delivering the Warrant Certificate (as defined below) to Alon USA,
accompanied by a written notice of exercise, specifying the number of shares for
which the Warrant-Holder desires to exercise the Warrant:

         
 
  X =   Y(A - B)  
 
         
 
      A  

Where:
X = the number of Warrant Shares to be issued to the Warrant-Holder;
Y = the number of Warrant Shares with respect to which the Warrant-Holder
desires to exercise the Warrant;
A = the Fair Market Value (as defined below) of one Warrant Share; and
B = the Exercise Price of a Warrant Share, as adjusted.
“Fair Market Value” of a Warrant Share shall mean:
(i) the average closing price of a share of Alon USA’s Common Stock, as reported
on the principal stock exchange on which Alon USA’s shares are traded at the
time of the exercise of the Warrants for the ten (10) consecutive trading days
immediately preceding the delivery of the Warrant Certificate by the
Warrant-Holder to Alon USA; or
(ii) If the Fair Market Value for the Warrant Shares cannot be determined in the
manner set forth in (i) above, then such Fair Market Value shall be as
determined in good faith by Alon USA and the Warrant-Holders exercising the
Warrants as to which the determination of Fair Market Value is being made or, if
Alon USA and such Warrant-Holders fail to reach an agreement, by any third party
mutually agreed to by Alon USA and such Warrant-Holders.
2.3 Conditional Exercise. In the event that a Warrant-Holder notifies Alon USA
of its intention to exercise the Warrant (or any portion thereof) upon the
occurrence or consummation of an Exit Event (as defined below), then such
Warrant-Holder shall be deemed to have conditioned such exercise upon the
consummation of such Exit Event and, in such case, the Warrant-Holder will only
be required to pay the applicable Exercise Price (or exercise on a net-issuance
basis as described in Section 2.2, as applicable) if, and at such time as, the
Exit Event actually occurs or is actually consummated.
     For purposes of the Warrants, “Exit Event” means (i) an M&A Transaction (as
defined below), or (ii) any transaction or a series of related transactions the
result of which is that the holders of all of the outstanding shares of Alon
USA’s common stock immediately prior to the consummation of such transaction or
series of related transactions own less than 51% of all of the outstanding
shares of Alon USA’s common stock immediately following the consummation of such
transaction or series of transactions, and “M&A Transaction” means (i) the
consolidation of Alon USA with, or a merger with or into, any third party,
following which the holders of all of the outstanding shares of Alon USA’s
common stock immediately prior to such transaction

-3-



--------------------------------------------------------------------------------



 



will own less than 51% of the surviving entity immediately following such
transaction, or (ii) an acquisition by, or other transfer to, one or more
unaffiliated third parties of all or substantially all of Alon USA’s assets.
3. Exercise Period. The Warrant-Holders may exercise part or all of the Warrants
at any time, and from time to time, in accordance with the provisions of this
Agreement, during the period commencing on the Closing Date (as defined in the
Loan Agreement) and terminating on the fifth anniversary thereof (the “Exercise
Period”).
4. Warrant Shares.
4.1 Reservation of Warrant Shares. Alon USA represents that it has reserved and
shall at all times keep reserved, for so long as any Warrant remains
outstanding, out of its authorized share capital, such number of shares of
Common Stock as may be subject to purchase under the outstanding Warrants.
4.2 Exercise of Warrants; Issue of Warrant Shares.
(a) The Warrant-Holder shall exercise the Warrant (or any portion thereof) by
delivering to Alon USA a duly executed Purchase Form, a form of which is
attached to this Agreement.
(b) Within two (2) business days following surrender of the Warrant Certificate
and (unless the Warrant-Holder elects to exercise the Warrants on a net-issuance
basis) payment of the Exercise Price as set forth herein, Alon USA shall issue
and cause to be delivered to the Warrant-Holder or, upon the written order of a
Warrant-Holder and delivery of a notice, in the form attached hereto, of an
assignment of the Warrants, to any Permitted Transferee (as defined in the Loan
Agreement) as such Warrant-Holder may designate, a certificate or certificates
(the “Warrant Share Certificate”) representing the number of Warrant Shares so
purchased upon the exercise of the Warrant, together with cash, as provided in
Section 5.5 hereof, in respect of any fractional Warrant Shares otherwise
issuable upon such surrender.
(c) Such Warrant Share Certificate or Certificates shall be deemed to have been
issued and any person so designated to be named therein shall be deemed to have
become a holder of such Warrant Shares as of the date of surrender of the
Warrant Certificate representing the Warrants being exercised and payment of the
Exercise Price, to the extent applicable, notwithstanding that the Warrant Share
Certificate or Certificates representing such securities shall not actually have
been delivered or that the stock transfer books of Alon USA shall then be
closed.
(d) Each Warrant shall be exercisable, at the election of the Warrant-Holder,
either in full or from time to time in part and, in the event of a partial
exercise of the Warrant at any time prior to the expiry of the Exercise Period,
a new certificate evidencing the right to purchase the remaining number of
shares of Common Stock applicable to the Warrant will be issued to the
Warrant-Holder by Alon USA.

-4-



--------------------------------------------------------------------------------



 



5. Adjustment.
5.1. Adjustment of Exercise Price and Number of Warrant Shares. The Exercise
Price and/or the number and type of securities purchasable upon the exercise of
the Warrants, as applicable, shall be subject to adjustment from time to time as
provided in Section 1.1 above and upon the happening of certain events, as
follows:
          (i) Adjustment Upon a Consolidation or Merger. In the event that Alon
USA shall complete an M&A Transaction, then, in each such case, the
Warrant-Holders shall, upon any exercise of the Warrants, at any time after the
consummation of such M&A Transaction, be entitled to receive upon the exercise
of the Warrants, in lieu of the Warrant Shares or other securities and property
receivable upon the exercise of the Warrants prior to such consummation, the
shares or other securities or property to which the Warrant-Holders would have
been entitled upon the consummation of such M&A Transaction if the
Warrant-Holders had exercised the Warrants immediately prior thereto, all
subject to further adjustment as provided in this Section, and the resulting,
surviving, purchasing or successor corporation or other entity in such M&A
Transaction (if not Alon USA) shall duly execute and deliver to the
Warrant-Holders supplements hereto acknowledging such corporation’s or entity’s
obligations under the Warrants; and in each such case, the terms of the Warrants
(including exercisability, transfer and adjustment provisions of the Warrants)
shall be applicable to the shares or other securities or property receivable
upon the exercise of the Warrants after the consummation of such M&A
Transaction, with such adjustments in price and the number or amount of
securities to be acquired as shall be consistent with the terms of such M&A
Transaction.
          (ii) Adjustment Upon Issuance of Common Stock Equivalents. If Alon USA
at any time shall pay a dividend payable in additional shares of Common Stock or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly, additional shares of Common Stock (hereinafter
referred to as the “Common Stock Equivalents”), then the Exercise Price and the
number of securities purchasable upon the exercise of the Warrant shall be
adjusted, as of the date Alon USA shall fix as the record date for the purpose
of receiving such dividend (or if no such record date is fixed, as at the date
of such payment), to that price determined by multiplying the Exercise Price by
a fraction, (a) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately prior to such dividend, and (b) the
denominator of which shall be the total number of shares of Common Stock
outstanding immediately after the payment of such dividend, including those
issuable with respect to such Common Stock Equivalents.
          (iii) Adjustment Upon Payment of Special Cash Dividends. If, in any
fiscal quarter of Alon USA prior to the exercise of the Warrants in full, Alon
USA shall distribute a dividend, whether payable out of earnings or surplus
legally available for dividends, or as a dividend in liquidation or partial
liquidation or by way of return of capital, then the Exercise Price shall be
reduced by an amount equal to the Dollar amount of such per share dividend
distribution; provided, however that following the third anniversary of the
Closing, an adjustment shall only be made for dividends in an amount

-5-



--------------------------------------------------------------------------------



 



exceeding a regularly scheduled dividend of 4 cents ($0.04) per share (such per
share amount to be adjusted for stock splits, stock combinations and like
events).
          (iv) Adjustment Upon Reorganization. If Alon USA shall subdivide or
combine its shares of Common Stock, the Exercise Price shall be proportionately
reduced in case of subdivision of shares (and the number of shares of Common
Stock purchasable upon the exercise of the Warrant shall be proportionately
increased), as at the effective date of such subdivision, or shall be
proportionately increased in the case of combination of shares (and the number
of shares of Common Stock purchasable upon the exercise of the Warrant shall be
proportionately reduced), as at the effective date of such combination.
5.2 No Impairment. Alon USA will not, through any reorganization,
recapitalization, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities, amendment of its certificate of incorporation, by-laws or
any other organizational document, or any other voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by Alon USA, but will at all times in good faith assist in
the carrying out of all the provisions of the Warrants and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Warrant-Holders against impairment.
5.3 Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Exercise Price pursuant to the provisions contained herein,
Alon USA, at its expense, shall promptly compute such adjustment or readjustment
in accordance with the terms hereof and prepare and furnish to the
Warrant-Holders a certificate setting forth each adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is based.
5.4 Notice of Record Date. In the event of any taking by Alon USA of a record of
the holders of any class of securities for the purpose of determining the
holders thereof who are entitled to receive any dividend (including a cash
dividend) or other distribution, any right to subscribe for, purchase or
otherwise acquire any shares of any class or any other securities or property,
or to receive any other right, Alon USA shall mail to the Warrant-Holders a
notice, which shall be sent simultaneously with the notice sent to other
shareholders of Alon USA, specifying the date on which any such record is to be
taken for the purpose of such dividend, distribution or right, and the amount
and character of such dividend, distribution or right.
5.5 No Fractional Shares. No fractional shares shall be issued upon exercise of
all or any portion of the Warrant, and the number of Warrant Shares to be issued
shall be rounded to the nearest whole share (with cash being paid by Alon USA
for any unissued fractional shares at a rate equal to the difference between the
Fair Market Value of a share of Common Stock net of the purchase price for a
share of Common Stock paid in connection with such exercise of the Warrant).

-6-



--------------------------------------------------------------------------------



 



6. Representations and Warranties. Alon USA represents and warrants to the
Warrant-Holders as follows:
          (i) The Warrants have been duly authorized and executed by Alon USA
and are valid and binding obligations of Alon USA enforceable against Alon USA
in accordance with their terms.
          (ii) The Warrant Shares are duly authorized and reserved for issuance
by Alon USA and, when issued in accordance with the terms hereof against receipt
of payment in full of the purchase price for such Warrant Shares (to the extent
not exercised on a net-issuance basis), will be validly issued, fully paid and
nonassessable and not subject to any preemptive rights.
          (iii) The execution and delivery of the Warrants are not, and the
issuance of the Warrant Shares upon exercise of the Warrants in accordance with
the terms hereof will not be, inconsistent with Alon USA’s certificate of
incorporation or by-laws, and, so long as each Investor’s representations and
warranties in the Loan Agreement are accurate and each Investor and Permitted
Transferee to which any of the Warrants are transferred performs the obligations
set forth in Section 2A(g) of the Loan Agreement and each agreement and
undertaking of a Permitted Transferee entered into or given thereunder with
respect to the issuance, offer, sale and transfer of the Warrants and the
Warrant Shares, do not and will not contravene any law, governmental rule or
regulation, judgment or order applicable to Alon USA.
          (iv) During the three year period immediately prior to the date
hereof, Alon USA has filed all forms, reports, statements and other documents
required to be filed by it during such period with the Securities and Exchange
Commission (“SEC”, and “SEC Reports”, respectively). As of their respective
filing or publication dates, the SEC Reports complied in all material respects
with the requirements of the United States Securities Exchange Act of 1934 (the
“Exchange Act”) and the United States Securities Act of 1933, as amended (the
“Securities Act”), applicable to Alon USA. The SEC Reports did not at the time
they were filed or published, respectively, contain any misstatement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
          (v) The audited consolidated financial statements of Alon USA included
in the SEC Reports complied with applicable accounting requirements and with the
published rules and regulations of the SEC with respect thereto as in effect at
the time of filing. The financial statements, including all related notes and
schedules, contained in the SEC Reports (or incorporated by reference therein)
fairly presented the consolidated financial position of Alon USA and its
consolidated subsidiaries as at the respective dates thereof and the
consolidated results of operations and cash flows of Alon USA and its
consolidated subsidiaries for the periods covered by such financial statements,
in accordance with United States generally accepted accounting principles as in
effect on the dates of issuance of such financial statements.

-7-



--------------------------------------------------------------------------------



 



7. Registration Rights. On the date hereof Alon USA shall enter into a
registration rights agreement with the Funds, in substantially the form attached
hereto as Exhibit 7.
8. Exchange into Warrants of Alon Brands.
Alon Brands will notify the Investor in writing of a contemplated underwritten
initial public offering of Alon Brands’ shares of Common Stock (“Brands’ IPO”),
which notice shall set forth the date on which Alon Brands intends to commence
printing the initial preliminary prospectus relating to the Brands IPO (the
“Intended Print Date”). Alon Brands shall give the Investor such notice as much
in advance of the Intended Print Date as is reasonably practicable but in no
event later than ten Business Days before the Intended Print Date. At any time
and from time to time following the Closing and not later than the fifth
Business Day preceding the Intended Print Date, the Investor may notify Alon USA
and Alon Brands in writing (the “Exchange Notice”) of their election to exchange
any or all of the Warrants into warrants to purchase shares of common stock of
Alon Brands, par value $0.01 per share (“Brands Common Stock”). In such Exchange
Notice, the Investor will specify the portion of the Warrant Amount with respect
to which the exchange is to be effected (the “Exchange Amount”). By way of
example, if the Investor chooses to exchange 50% of the Warrant Amount into a
warrant to purchase Brands Common Stock, the number of Warrant Shares underlying
this Warrant shall be reduced to 609,480 and the “Warrant Amount” in the warrant
to purchase Brands Common Stock shall be $5,911,961. In the event that the
Investor does not notify Alon USA and Alon Brands of its election to exchange
any of the Warrants into warrants to purchase Brands Common Stock, then all
Warrants will continue to be exercisable into shares of common stock of Alon
USA.
In the event that an Investor notifies Alon USA and Alon Brands in an Exchange
Notice of its intention to exchange its Warrant (or any portion thereof) upon
Brands’ IPO, such Investor shall be deemed to have conditioned such exchange
upon the consummation of such Brands’ IPO and if such Brands’ IPO shall have not
been consummated within 60 days following the date of such Exchange Notice, then
upon the lapse of such 60-day period the Exchange Notice shall be deemed to have
automatically terminated and shall have no further force and effect and Alon
Brands will be obligated to notify the Investor of any Brands’ IPO contemplated
following such date, in which case the parties shall follow the same procedures
as set forth above with respect to such Brands’ IPO.
Within 3 Business Days following the delivery of the Exchange Notice:
(a) Alon Brands and each Investor exchanging Warrants for warrants to purchase
Brands Common Stock shall enter into, execute and deliver a duly executed
warrant agreement substantially in the form attached hereto as Exhibit 8(a)
(each a “Brands Warrant Agreement”) upon the surrender of the Warrant
Certificate representing each of the Warrants being exchanged for warrants to
acquire Brands Common Stock; provided that the aggregate warrant amount and the
number of shares of Brands Common Stock purchasable under such warrant (which
are currently in blank in the from attached as

-8-



--------------------------------------------------------------------------------



 



Exhibit 8(a)) shall be completed in accordance with the Exchange Notice and the
terms of the Brands Warrant Agreement and the Loan Agreement so entered into by
Alon Brands and each such exchanging Investor;
(b) Alon Brands will provide the Funds with a registration rights agreement duly
executed by Alon Brands in a form substantially similar to the Registration
Rights Agreement (as defined in the Loan Agreement), mutatis mutandis; and
(c) if applicable, Alon USA will provide each Investor exchanging Warrants for
warrants to purchase Brands Common Stock pursuant to such Exchange Notice with a
new Warrant Certificate, which shall be substantially in the form attached
hereto as Exhibit 1 and shall evidence Warrants to purchase an aggregate number
of shares of Common Stock that may be purchased with the Warrant Amount
allocable to the Warrant Certificate surrendered as contemplated by clause
(a) immediately above, net of the Exchange Amount set forth in the related
Exchange Notice and relating to the exchange of the Warrants represented by such
Warrant Certificate, divided by the Exercise Price then in effect.
9. Miscellaneous.
9.1 Notices. Any notice pursuant to this Agreement by Alon USA, Alon Brands or
by the Warrant-Holders or a holder of Warrant Shares shall be in writing and
shall be deemed to have been duly given (i) if given by facsimile transmission
on the business day on which such transmission is sent and confirmed, (ii) if
given by air courier, two business days following the date it was sent, or
(iii) if mailed by registered mail, return receipt requested, five business days
following the date it was mailed, to the addresses set forth above.
Each party may from time to time change the address or fax number to which
notices to it are to be delivered or mailed hereunder by notice in accordance
herewith to the other party.
9.2 Successors and Assigns. All the covenants and provisions of this Agreement
by or for the benefit of Alon USA, Alon Brands, the Warrant-Holders, or the
holders of Warrant Shares shall bind and inure to the benefit of their
respective successors and assigns. No assignment of the Warrants or any rights
or interest in or under this Agreement shall be made except to a Permitted
Transferee who shall have agreed to be bound by and to comply with the terms of
this Agreement and by the terms of Section 2A(g) of the Loan Agreement.
9.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The parties hereto
irrevocably submit to the exclusive jurisdiction of the district court of Tel
Aviv Jaffa, Israel in any action connected with this Agreement.

-9-



--------------------------------------------------------------------------------



 



9.4 Benefits of this Agreement. Nothing in this Agreement shall be construed to
give to any person or corporation other than Alon USA, Alon Brands, the
Warrant-Holders and the holders of Warrant Shares any legal or equitable right,
remedy or claim under this Agreement. This Agreement shall be for the sole and
exclusive benefit of Alon USA, Alon Brands, the Warrant-Holders and the holders
of Warrant Shares.
9.5 Form of Warrant. The text of the Warrant Certificate evidencing the Warrant
(the “Warrant Certificate”) and of the form of election to purchase Warrant
Shares shall be substantially as set forth in Exhibit 1 attached hereto. The
Exercise Price and, accordingly, number of Warrant Shares issuable upon exercise
of the Warrant is subject to adjustment upon the occurrence of certain events,
all as herein provided.
9.6 Warrant Certificate.
9.6.1 Exchange of Certificate. Any Warrant Certificate may be exchanged for
Warrant Certificates entitling a Warrant-Holder, in the aggregate, to purchase
on like terms an equal number of Warrant Shares as the Warrant Certificate or
Certificates surrendered then entitled such Warrant-Holder to purchase. Any
Warrant-Holder desiring to exchange a Warrant Certificate shall make such
request in writing delivered to Alon USA, and shall surrender the certificate
evidencing the Warrant to be so exchanged. Thereupon, Alon USA shall execute and
deliver to the person entitled thereto a new Warrant Certificate as so
requested. If the Warrant Amount and/or the Warrant Shares are adjusted as
contemplated by this Agreement, at the request of Alon USA, each Warrant-Holder
then holding a Warrant Certificate shall surrender the Warrant Certificate or
Warrant Certificates held by it to Alon USA in exchange for a new Warrant
Certificate reflecting the adjusted Warrant Amount and/or Warrant Shares.
9.6.2 Mutilated or Missing Warrant. In case any Warrant Certificate or
Certificates shall be mutilated, lost, stolen or destroyed, Alon USA shall, at
the request of the affected Warrant-Holder, issue and deliver in exchange and
substitution for and upon cancellation of the mutilated certificate or
certificates, or in lieu of and substitution for the certificate or certificates
lost, stolen or destroyed, a new Warrant Certificate or Certificate representing
an equivalent right or interest, but only upon receipt of evidence reasonably
satisfactory to Alon USA of such loss, theft or destruction of such Warrant
Certificate and an agreement to indemnify Alon USA against any loss, damage or
liability it may suffer or have as a result of its issuance of the replacement
Warrant Certificate or Warrant Certificates, which agreement shall be executed
by the affected Warrant-Holder and be in a form reasonably satisfactory to Alon
USA.
9.7 Withholding Tax. If Alon USA shall be responsible to collect or withhold any
present and future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any U.S. Governmental Entity,
including any interest, additions to tax or penalties (“Taxes”) with respect to
any income or gain (including amounts required to be withheld on any payment of
original issue discount related to the warrants) recognized by any
Warrant-Holder upon an exercise of a Warrant, Alon USA will withhold Taxes at
the highest rate required by United States law with respect to those

-10-



--------------------------------------------------------------------------------



 



partners in the Investor that shall not have provided to the Investor and Alon
USA such properly executed, timely tax certificates and forms as Alon USA may
reasonably request from time to time (including Form W-8BEN or W-8ECI (or a
successor form thereto)) claiming or asserting the right to an exemption from
any Tax withholding or reduction in rate of withholding under the benefit of an
applicable and effective tax treaty. Alon USA will withhold Taxes at the lowest
possible rate (but not below zero) allowed under United States law or applicable
or effective tax treaty with respect to those partners of the Investor that have
provided such properly executed, timely tax certificates and forms. The Investor
shall provide to Alon USA such properly executed tax certificates and forms
along with such properly executed tax certificates and forms as Alon USA may
reasonably request of the Investor from time to time (including Form W-9 or Form
W-8IMY or a successor form thereto). In any case, Alon USA shall reasonably
cooperate with the Investor for the purpose of recovery of any excess amounts of
Tax withheld and paid by Alon USA under the terms of this Section 9.7.
10. Compliance with Securities Laws.
          (i) Each Investor, and, by accepting a Warrant and permitting any
request to be made for Alon USA to register such Warrant in its name, each
Warrant-Holder, makes to and for the benefit of Alon USA each of the
representations and warranties set forth in Section 2A(d), (e) and (g) of the
Loan Agreement to the same extent as if such representations and warranties were
fully set forth herein. Each Investor and each such Warrant-Holder further
represents, by acceptance hereof, that, as of the date hereof or, in the case of
a Warrant-Holder who is a transferee of a Warrant, on the date of its acceptance
hereof, such Warrant-Holder is an “accredited investor” as such term is defined
in Rule 501(a) of Regulation D promulgated by the SEC under the Securities Act
of 1933, as amended (the “Securities Act”).
          (ii) Until sold in reliance on a effective registration statement
under the Securities Act, the Warrant Shares issued on exercise of the Warrants
shall be subject to a stop transfer order and the certificate or certificates
representing the Warrant Shares shall bear the following legend:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS
(1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE
SECURITIES ACT AND EACH APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY
RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF THE SECURITIES, WHICH COUNSEL
AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH

-11-



--------------------------------------------------------------------------------



 



SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED IN
THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS.
11. No Sales in Contravention of the Securities Act. Neither an Investor nor any
Warrant-Holder will offer for sale, solicit offers to purchase, sell, transfer,
convey or assign or distribute any of the Warrants or Warrant Shares in any
manner that would violate or cause Alon USA or Alon Brands to violate or to have
violated the registration requirements of the Securities Act, will make any
transfer, conveyance or assignment of the Warrants or Warrant Shares on terms
that will cause the transferee or assignee of the Warrants or Warrant Shares to
adhere to the terms of this Section 11 and will not make any transfer,
conveyance or assignment of any of the Warrants without the prior approval of
Alon USA, unless such transfer is made to a Permitted Transferee of an Investor
in a transaction not involving a sale (as defined in the Securities Act).
[Signature Page Follows]

-12-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

          /s/ Gillon Beck     FIMI Israel Opportunity IV,    Limited
Partnership        By:   FIMI IV 2007 Ltd.           Name:   Gillon Beck     
Title:   Director      Alon USA Energy, Inc.
    By:   /s/ Michael Oster       Name:   Michael Oster      Title:   Senior
Vice President of Mergers and Acquisitions      Alon Brands, Inc.
    By:   /s/ Michael Oster       Name:   Michael Oster      Title:   Vice
President   

-13-



--------------------------------------------------------------------------------



 



EXHIBIT 1
NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON THE
EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL TO THE HOLDER OF THIS WARRANT OR SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT THIS
WARRANT OR SUCH SECURITIES, AS APPLICABLE, MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS.
THE TRANSFER OF THIS WARRANT IS RESTRICTED AS DESCRIBED IN THE RELATED WARRANT
AGREEMENT.
Warrant Certificate No. ________
WARRANT TO PURCHASE SHARES OF COMMON STOCK
VOID AFTER 5:00 p.m. EASTERN STANDARD TIME, ON THE LAST DAY OF
THE EXERCISE PERIOD (AS DEFINED IN THE WARRANT AGREEMENT).
ALON USA ENERGY, INC. (“ALON USA”)
INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE
This certifies that, for value received, _____________ or its or its permitted
assigns (the “Warrant-Holder”), is entitled to purchase from Alon USA at any
time during the Exercise Period (as defined in the Warrant Agreement, dated
________ __, 2011, between Alon USA, Alon Brands, Inc. and FIMI Israel
Opportunity IV, Limited Partnership (the “Warrant Agreement”)) commencing at
9.00 a.m., Eastern Standard Time, on the first day of the Exercise Period and
ending at 5.00 p.m., Eastern Standard Time, on the last day of the Exercise
Period, up to ________ shares of Common Stock of Alon USA (the “Warrant Shares”)
at a purchase price per share of US$____ (the “Exercise Price”). The number and
type of Warrant Shares evidenced hereby and the Exercise Price shall be subject
to adjustment from time to time as set forth in the Warrant Agreement. The terms
of this Warrant are subject to the terms and provisions contained in the Warrant
Agreement. The Warrant evidenced hereby may be exercised in whole or in part in
accordance with the provisions of the Warrant Agreement.

-14-



--------------------------------------------------------------------------------



 



Upon any partial exercise of the Warrant evidenced hereby, there shall be signed
and issued, to the Warrant-Holder effecting such partial exercise, a new Warrant
Certificate in respect of the balance of the Warrant Shares as to which the
Warrant evidenced hereby shall not have been exercised. This Warrant may be
exchanged at by delivery to the office of Alon USA of this Warrant Certificate
properly endorsed for one or more new Warrants of the same aggregate number of
shares of Common Stock as hereby evidenced by the Warrant or Warrants exchanged.
No fractional shares of Common Stock will be issued upon the exercise of rights
to purchase hereunder, but Alon USA shall pay the cash value of any fraction
upon the exercise of any part of this Warrant. This Warrant and any interest
herein may be transferred, assigned or conveyed only as provided in the Warrant
Agreement.

          Alon USA Energy, Inc.
    By:         Name:         Title:      

-15-



--------------------------------------------------------------------------------



 



ALON USA ENERGY, INC.
PURCHASE FORM
Alon USA Energy, Inc.
7616 LBJ Freeway, Suite 300
Dallas, Texas 75251
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the Warrant Certificate with respect to ____ shares of Common
Stock of Alon USA Energy Inc. (“Common Stock”), at an Exercise Price calculated
in accordance with the provisions of the Warrant Agreement, dated _________ __,
____, between Alon USA, Alon Brands, Inc. and FIMI Israel Opportunity IV,
Limited Partnership and requests that certificates for the shares of Common
Stock be issued in the name of:
(name and address must be printed or typewritten)
____________________________
Name and I.D. number
____________________________
Address
____________________________
Address
and, if the shares of Common Stock shall be less than the total number of shares
of Common Stock that the Warrant-Holder is entitled to purchase pursuant to this
Warrant, a new Warrant Certificate shall be registered for the balance of the
shares of Common Stock in the name of the undersigned Warrant-Holder or its/his
assignee as below indicated and delivered to the address stated below.
Dated: __________________
Name of Warrant-Holder or Assignee: __________________________
(Please Print)
Address: _____________________________
               _____________________________
Signature: ____________________________
Note: The above signature must correspond with the name as written upon the face
of this Warrant Certificate in every particular, without alteration or
enlargement or any change whatever, unless this Warrant has been assigned.
Signature Witnessed: ______________________

-16-



--------------------------------------------------------------------------------



 



ASSIGNMENT
(To be signed only upon assignment of Warrants)
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
(name and address of assignee must be printed or typewritten)
__________________________________
__________________________________
__________________________________
the within Warrant, hereby irrevocably constituting and appointing ______ as its
Attorney-in-Fact to transfer said Warrant on the books of Alon USA Energy, Inc.,
with full power of substitution in the premises.
Dated: _____________                     ___________________________
                                                            Signature of
Registered Holder
Note: The signature of this assignment must correspond with the name as it
appears upon the face of the Warrant Certificate in every particular, without
alteration or enlargement or any charge whatever.
Signature Witnessed: ______________________

-17-